Exhibit 10.1

 





$1,000,000.00

 

AMENDED AND RESTATED

REVOLVING PROMISSORY NOTE

 

 

THIS AMENDED AND RESTATED REVOLVING PROMISSORY NOTE (this “Note”) is effective
as of June 1, 2018 (the “Effective Date”) in the principal amount of One Million
and No/100 Dollars ($1,000,000.00).

 

RECITALS

 

A.       This Note is made by JETPAY PAYMENT SERVICES, FL, LLC, a Delaware
limited liability company (“Borrower”), having an address of 7450 Tilghman
Street, Allentown, PA 18106, and is payable to the order of FIFTH THIRD BANK, an
Ohio banking corporation, its successors and assigns (“Lender”), 201 East
Kennedy Blvd., Suite 1800, Tampa, Florida 33602, pursuant to the terms and
conditions set forth in that certain Credit Agreement dated as of June 1, 2016
by and between Borrower and Lender (the “Original Credit Agreement”), as amended
by that certain Modification of Credit Agreement and Other Loan Documents dated
as of March 23, 2017, as amended by that certain Second Modification of Credit
Agreement and Other Loan Documents dated as of June 22, 2017, as further amended
by that certain Third Modification of Credit Agreement and Other Loan Documents
dated of even date herewith by and among Borrower, Lender and Jetpay
Corporation, a Delaware corporation (collectively, the “Modification
Agreements”, and together with the Original Credit Agreement, collectively, the
“Credit Agreement”). The amount disbursed by Lender to Borrower, repayment of
which is evidenced by this Note, is referred to as the “Loan”.

 

B.       This Note is secured by, among other items, (i) that certain Security
Agreement dated June 1, 2016 by and between Borrower and Lender (the “Security
Agreement”) encumbering the Collateral (as defined therein); and (ii) certain
other documents securing repayment of this Note, including, without limitation,
the Credit Agreement (this Note, the Security Agreement, the Credit Agreement,
the Modification Agreements and all other documents evidencing or securing the
Loan are hereinafter collectively referred to herein as the “Loan Documents”).
All of the agreements, conditions, covenants, provisions and stipulations
contained in the Credit Agreement and other Loan Documents are hereby made a
part of this Note to the same extent and with the same force and effect as if
they were fully set forth herein and Borrower covenants and agrees to keep and
perform them, or cause them to be kept and performed, strictly in accordance
with their terms.

 

 

 

 



NOTE TO TAX EXAMINER: THIS NOTE RENEWS, AMENDS AND RESTATES THE PRIOR NOTE (AS
DEFINED HEREIN). THE PRIOR NOTE WAS MADE, EXECUTED AND DELIVERED OUTSIDE THE
STATE OF FLORIDA AND IS NOT SECURED BY A MORTGAGE ON FLORIDA REAL PROPERTY. NO
DOCUMENTARY STAMP TAXES WERE DUE IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF THE PRIOR NOTE. THIS NOTE HAS BEEN MADE, EXECUTED AND DELIVERED OUTSIDE THE
STATE OF FLORIDA AND IS NOT SECURED BY A MORTGAGE ON FLORIDA REAL PROPERTY.
ACCORDINGLY, NO DOCUMENTARY STAMP TAXES OR INTANGIBLE TAXES ARE DUE IN
CONNECTION HEREWITH PURSUANT TO SECTION 201.09, FLORIDA STATUTES AND RULE
12B-4.054, FLORIDA ADMINISTRATIVE CODE.

 



 

 



 

1.       Agreement to Pay. Borrower hereby promises to pay to the order of
Lender the principal sum of One Million and No/100 Dollars ($1,000,000.00), or
so much thereof as may be outstanding hereunder, in lawful money of the United
States of America on or before the earlier of June 1, 2019 (the “Maturity Date”)
or upon acceleration of the Note, together with interest thereon at the rate or
rates herein below set forth.

 

2.       Defined Terms. In addition to the terms defined elsewhere in this Note,
the following terms shall have the following meanings when used in this Note.
All capitalized terms used in this Note and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement.

 

A.        “Default” shall mean when used in reference to this Note or any other
document, or in reference to any provision or obligation under this Note or any
other document, the occurrence of an event or the existence of a condition
which, with the passage of time or the giving of notice, or both, would
constitute an Event of Default under this Note or such other document, as the
case may be.

 

B.       “Default Rate” shall be as defined in Section 6 hereof.

 

C.       “Event of Default” shall mean (i) when used in reference to this Note,
one or more of the events or occurrences referred to in Section 10.A. of this
Note; and (ii) when used in reference to any other document, a default or event
of default under such document that has continued after the giving of any
applicable notice and the expiration of any applicable grace or cure periods.

 

3.       Computation of Interest. Moneys deposited by Lender in an escrow shall
be deemed to have been disbursed as of, and shall bear interest from, the date
of deposit in escrow. Interest on amounts disbursed under this Note shall accrue
commencing on the day on which the disbursement of proceeds of the Loan or
applicable portion thereof is made. Payments of interest that are periodically
required pursuant to the terms of this Note shall include interest accrued to
but not including the day on which the payment is made. Payments of principal on
this Note shall include interest on the amount paid to but not including the
date of payment if payment is received prior to 2:00 P.M. Eastern Time, and if
payment is received after such time, payment of principal on this Note shall
include interest to and including the day of payment.

 

4.       Interest Rate Terms.

 

A.       Additional Defined Terms. In addition to the terms defined elsewhere in
this Note, the following terms shall have the following meanings when used in
this Note:

 

“Adjusted LIBOR Rate” shall mean a floating rate equal to (i) the then
applicable LIBOR Rate plus (ii) the LIBOR Rate Margin per annum.

 

“Adjusted Prime Rate” shall mean, for any day, the rate equal to (i) the
floating rate of interest established from time to time by Fifth Third Bank at
its principal office as its “Prime Rate”, whether or not Fifth Third Bank shall
at times lend to borrowers at lower rates of interest or, if there is no such
Prime Rate, then such other rate as may be substituted by Fifth Third Bank for
such Prime Rate plus (ii) 100 basis points.

 



2 

 

 

“Business Day” shall mean (i) with respect to all notices and determinations in
connection with the LIBOR Rate, any day (other than a Saturday or Sunday) on
which commercial banks are open in London, England, New York, New York, and
Cincinnati, Ohio for dealings in deposits in the London Interbank Market; and
(ii) in all other cases, any day on which commercial banks in Cincinnati, Ohio
are required by law to be open for business; provided that, notwithstanding
anything to the contrary in this definition of “Business Day”, at any time
during which a Rate Management Agreement (as defined in the Credit Agreement)
with Lender is then in effect with respect to all or a portion of this Note,
then the definitions of “Business Day” and “Banking Day”, as applicable,
pursuant to such Rate Management Agreement shall govern with respect to all
applicable notices and determinations in connection with such portion of this
Note subject to such Rate Management Agreement.

 

“Interest Rate” shall mean the Adjusted LIBOR Rate; provided that, the reference
to “Adjusted LIBOR Rate” shall be deemed to be a reference to “Adjusted Prime
Rate” at all times during which the LIBOR Rate is unavailable pursuant to, and
in accordance with, Section 4(F).

 

“LIBOR Rate” shall mean, as of any date of determination in accordance with this
Note, the rate of interest rounded upwards, if necessary, to the next 1/8th of
one percent (1%) and adjusted for reserves if Lender is required to maintain
reserves with respect to relevant advances fixed by ICE Benchmark Administration
Limited (or any successor thereto, or replacement thereof, approved by Lender,
each an “Alternate LIBOR Source”) at approximately 11:00 a.m., London, England
time (or the relevant time established by ICE Benchmark Administration Limited,
an Alternate LIBOR Source, or Lender, as applicable), two Business Days prior to
such date of determination, relating to quotations for the one month London
InterBank Offered Rates on U.S. Dollar deposits, displayed by Bloomberg LP (or
any successor thereto, or replacement thereof, as approved by Lender, each an
“Approved Bloomberg Successor”), or if no longer displayed by Bloomberg LP (or
any Approved Bloomberg Successor), such rate as shall be determined in good
faith by Lender from such sources as it shall determine to be comparable to
Bloomberg LP (or any Approved Bloomberg Successor), all as determined by Lender
in accordance with this Note and Lender’s loan systems and procedures
periodically in effect. Notwithstanding anything to the contrary contained
herein, in no event shall the LIBOR Rate be less than 0% as of any date (the
“LIBOR Rate Minimum”); provided that, at any time during which a Rate Management
Agreement with Lender is then in effect with respect to all or a portion of the
Obligations, the LIBOR Rate Minimum shall be disregarded and no longer of any
force and effect with respect to such portion of the Obligations subject to such
Rate Management Agreement. Each determination by Lender of the LIBOR Rate shall
be binding and conclusive in the absence of manifest error.

 



3 

 

 

“LIBOR Rate Loan” shall mean each portion of the outstanding principal balance
of the Loan that is bearing interest at the Adjusted LIBOR Rate.

 

“LIBOR Rate Margin” shall mean two percent (2.00%) per annum.

 

“Prime Rate” shall mean, for any day, the floating rate of interest established
from time to time by Lender at its principal office as its “Prime Rate”, whether
or not Lender shall at times lend to borrowers at lower rates of interest or, if
there is no such prime rate, then such other rate as may be substituted by
Lender for the prime rate. Each determination by Lender of the Prime Rate shall
be binding and conclusive in the absence of manifest error.

 

“Prime Rate Loan” shall mean any portion of the outstanding principal amount of
the Loan that is bearing interest at the Adjusted Prime Rate.

 

B.       Interest Accrual.

 

(i)       Interest on the Loan shall accrue on the outstanding principal balance
of this Note commencing on the date of the initial disbursement of the Loan
until the Loan has been fully paid and satisfied in cash.

 

(ii)       Interest on any LIBOR Rate Loans or Prime Rate Loans shall be
calculated based on a 360-day year and charged for the actual number of days
elapsed.

 

C.       Interest Rate Determinations.

 

(i)       Subject to the terms hereof, the outstanding principal balance of this
Note shall bear interest at the Adjusted LIBOR Rate.

 

(ii)       Borrower shall have the right on any Business Day to request Lender
to provide a good faith estimate of the then current LIBOR Rate quotation and
Lender shall promptly provide such estimate.

 

(iii)       The Adjusted LIBOR Rate: (a) shall initially be determined as of the
date of this Note and (b) shall adjust automatically on the first calendar day
of each calendar month thereafter (each of the foregoing being a “LIBOR
Adjustment Date”). Any change in the Adjusted LIBOR Rate resulting from a change
in the LIBOR Rate shall become effective as of each such LIBOR Adjustment Date
in accordance with this Note and Lender’s loan systems and procedures
periodically in effect. Lender shall not be required to notify Borrower of any
adjustment in the LIBOR Rate; however, Borrower may request a quote of the
prevailing LIBOR Rate on any Business Day.

 



4 

 

 

(iv)       The Adjusted Prime Rate: (a) shall initially be determined as of the
date of this Note and (b) shall adjust automatically with each change in the
Prime Rate occurring thereafter. Any change in the Adjusted Prime Rate resulting
from a change in the Prime Rate shall become effective as of the date of each
change in the Prime Rate in accordance with Lender’s loan systems and procedures
periodically in effect. Lender shall not be required to notify Borrower of any
adjustment in the Prime Rate; however, Borrower may request a quote of the
prevailing Prime Rate on any Business Day.

 

D.       Prepayments. The outstanding principal balance of this Note may be
prepaid, either in whole or in part, without penalty or premium, at any time and
from time to time upon two (2) Business Days prior written notice to Lender.

 

E.       Additional Costs. Borrower hereby irrevocably agrees to reimburse and
indemnify Lender from all increased costs and fees incurred by Lender in
connection with this Note subsequent to the date of the initial advance of funds
to Borrower under this Note and relating to or arising from (x) the offering of
rates of interest based upon the LIBOR Rate or (y) a change in government
regulation. Without limiting the generality of the foregoing, if (any of the
following being a “Change”): (i) any law, rule, regulation, guideline, or
directive (in each case whether or not having the force of law) is passed,
enacted, promulgated, ordered, issued or adopted after the date of the initial
advance of funds to Borrower under this Note, (ii) there is any change after the
date of the initial advance of funds to Borrower under this Note in any law,
rule, regulation, guideline, or directive (in each case whether or not having
the force of law and including, without limitation, any request, rule, guideline
or directive (A) in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act (as amended, the “Dodd-Frank Act”) or (B) enacted,
promulgated, adopted, issued or implemented by the Bank of International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority), or the United States or foreign financial regulatory
authorities), or in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation, application or administration of any of the foregoing, or (iii)
Lender complies with any request or directive made after the date of the initial
advance of funds to Borrower under this Note regarding capital adequacy (whether
or not having the force of law) from any such authority, central bank or
comparable agency, and such Change shall:

 

(x)       increase the cost to Lender, by an amount which Lender deems to be
material, of making, converting into, continuing or maintaining any portion of
any advance subject to the LIBOR Rate, or reduce any amount receivable hereunder
in respect thereof, or

 



5 

 

 

(y)       have the effect of reducing the rate of return on Lender’s capital as
a consequence of its obligations hereunder, with respect to any LIBOR Rate Loan
or Prime Rate Loan, to a level below that which Lender could have achieved but
for such Change by an amount deemed by Lender to be material, then, in any and
each such case, after submission by Lender to Borrower of a written request
therefor, Borrower shall pay Lender any additional amounts necessary to
compensate Lender for such increased cost or reduction. Lender’s reasonable
determination of the amount of such reimbursement shall be conclusive in the
absence of manifest error. Notwithstanding anything to the contrary contained
herein, for all purposes of this Note, all requests, rules, guidelines and
directives (I) in connection with the Dodd-Frank Act or (II) enacted,
promulgated, adopted, issued or implemented by the Bank of International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority), or the United States or foreign financial regulatory
authorities shall, in each case, be deemed to constitute a Change whether or not
such request, rule, guideline or directive has the force of law and regardless
of the date on which such request, rule, guideline or directive was enacted,
promulgated, adopted, issued or implemented. Notwithstanding the foregoing,
Borrower shall not be required to compensate Lender pursuant to this Section for
any increased costs incurred more than 180 days prior to the date that Lender
notifies Borrower, in writing, of the increased costs and of Lender’s intention
to claim compensation thereof; provided, further, that if the circumstance
giving rise to such increased costs is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

F.       Unavailability of LIBOR. Notwithstanding anything herein contained to
the contrary, if Lender, by written or telephonic notice, notifies Borrower
that:

 

(i)       any change in any law, regulation or official directive, or in the
interpretation thereof, by any governmental body charged with the administration
thereof, has made it unlawful for Lender to fund or maintain its funding in
Eurodollars of any portion of any advance subject to the LIBOR Rate or otherwise
give effect to Lender’s obligations as contemplated hereby, or

 

(ii)       (a) LIBOR deposits for periods of one month are not readily available
in the London Interbank Offered Rate Market, (b) by reason of circumstances
affecting such market or other economic conditions, adequate and reasonable
methods do not exist for ascertaining the rate of interest applicable to such
deposits, or (c) the LIBOR Rate as determined by Lender will not adequately and
fairly reflect the cost to Lender of making or maintaining advances under this
Note bearing interest with reference to the LIBOR Rate (including inaccurate or
inadequate reflection of actual costs resulting from the calculation of rates by
reporting sources),

 

then, in any of such events: (I) Lender’s obligations in respect of the LIBOR
Rate shall terminate forthwith, (II) the LIBOR Rate with respect to Lender shall
forthwith cease to be in effect, (III) Borrower’s right to utilize LIBOR Rate
index pricing as set forth in this Note shall be terminated forthwith, and (IV)
amounts outstanding hereunder shall, on and after such date, bear interest at
the Adjusted Prime Rate in accordance with the terms and provisions of this
Note.

 



6 

 

 

G.       Rounding and Rate Management Agreement. At any time during which a Rate
Management Agreement is then in effect with respect to this Note, the provisions
contained in this Note which round up the LIBOR Rate to the nearest 1/8th shall
be disregarded and no longer of any force and effect, notwithstanding anything
to the contrary contained in this Note.

 

5.       Payment Terms.

 

A.       Commencing on the first (1st) day of July, 2018 and on the first (1st)
day of each successive month thereafter (subject to earlier prepayment as
provided in Section 4D hereof or as otherwise provided herein or in any other
Loan Document), until the Loan has been fully paid and satisfied in cash,
Borrower shall make payments to Lender of interest on the outstanding principal
balance of the indebtedness evidenced by this Note.

 

B.       The Loan shall be due and payable, and Borrower hereby promises to pay
the outstanding principal amount of the Loan to Lender, together with all
accrued interest thereon then remaining unpaid and all other unpaid amounts,
charges, fees and expenses outstanding under this Note or under any of the other
Loan Documents, on the Maturity Date, subject to earlier prepayment as provided
in Section 4D hereof or as otherwise provided herein or in any other Loan
Document

 

6.       Late Payments; Default Rate; Fees. If any payment is not paid when due
(whether by acceleration or otherwise) or within ten (10) days thereafter due
under this Note or any of the other Loan Documents, Borrower agrees to pay to
Lender a late payment fee of five percent (5%) of the payment amount, with a
minimum fee of $20.00. After an Event of Default, Borrower agrees to pay to
Lender a fixed charge of $25.00, or Borrower agrees that Lender may, without
notice, increase the Interest Rate by three percentage points (3.00%) (the
“Default Rate”) for the period of time the default is continuing, whichever is
greater. Lender may impose a non-sufficient funds fee for any check that is
presented for payment that is returned for any reason. In addition, Lender may
charge loan documentation fees as may be reasonably determined by the Lender.

 

7.       Maximum Interest Rate. Notwithstanding any provisions of this Note or
any instrument securing payment of the indebtedness evidenced by this Note to
the contrary, it is the intent of Borrower and Lender that Lender shall never be
entitled to receive, collect or apply, as interest on principal of the
indebtedness, any amount in excess of the maximum rate of interest permitted to
be charged by applicable law; and if under any circumstance whatsoever,
fulfillment of any provision of this Note, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by applicable law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity; and in the event Lender ever
receives, collects or applies as interest any such excess, such amount which
would be excess interest shall be deemed a permitted partial prepayment of
principal without penalty or premium and treated hereunder as such; and if the
principal of the indebtedness evidenced hereby is paid in full, any remaining
excess funds shall forthwith be paid to Borrower. In determining whether or not
interest of any kind payable hereunder exceeds the highest lawful rate, Borrower
and Lender shall, to the maximum extent permitted under applicable law, (a)
characterize any non-principal payment as an expense, fee or premium rather than
as interest, and (b) amortize, prorate, allocate and spread such payment so that
the interest on account of such indebtedness does not exceed the maximum amount
permitted by applicable law; provided that if the amount of interest received
for the actual period of existence thereof exceeds the maximum lawful rate,
Lender shall refund to Borrower the amount of such excess. Lender shall not be
subject to any penalties provided by any laws for contracting for, charging or
receiving interest in excess of the maximum lawful rate.

 



7 

 

 

8.       Revolving Loan. Provided that no Default or Event of Default under this
Note or any of the other Loan Documents has occurred and is continuing, any
portion of the principal balance of this Note which is repaid may be reborrowed
by Borrower prior to the Maturity Date. There shall be no prepayment penalty or
premium.

 

9.       Default and Remedies.

 

A.       An “Event of Default” shall occur under this Note upon the occurrence
of (a) the failure of Borrower to make any principal or interest payment owing
hereunder on the date which is ten (10) days after the date when due, (b) the
failure by Borrower to pay any other amount payable to Lender under this Note
within ten (10) days after the date when any such payment is due in accordance
with the terms hereof, (c) a breach by Borrower of any of the covenants,
agreements, representations, warranties or other provisions hereof, which is not
cured within the grace or cure period, if any, applicable thereto, or (d) the
occurrence of any Event of Default under any of the other Loan Documents. An
Event of Default under this Note shall also be deemed an Event of Default under
the other Loan Documents.

 

B.       If an Event of Default has occurred and is continuing, Lender shall
have the option, without demand or notice, other than specified herein or in the
other Loan Documents, to declare the unpaid principal of this Note, together
with all accrued interest, prepayment premium, if any, and other sums secured by
the Security Agreement, or other Loan Documents, at once due and payable to the
extent permitted by law, to foreclose the Security Agreement and the other liens
or security interests securing the payment of this Note, and to exercise any and
all other rights and remedies available at law or in equity under the Security
Agreement or the other Loan Documents.

 

C.       The remedies of Lender, as provided herein or in the Security Agreement
or any of the other Loan Documents shall be cumulative and concurrent, and may
be pursued singularly, successively or together, at the sole discretion of
Lender, and may be exercised as often as occasion therefor shall arise. No act
of omission or commission of Lender, including specifically any failure to
exercise any right, remedy or recourse, shall be deemed to be a waiver or
release of the same, such waiver or release to be effected only through a
written document executed by Lender and then only to the extent specifically
recited therein. A waiver or release with reference to any one event shall not
be construed as continuing, as a bar to, or as a waiver or release of, any
subsequent right, remedy or recourse as to a subsequent event.

 

10.       Costs and Attorneys’ Fees. If any Event of Default under this Note
shall occur, or if Lender incurs any expenses or costs in connection with the
protection or realization of any collateral, whether or not suit is filed
thereon or on any instrument granting a security interest in said collateral,
Borrower promises to pay all costs of collection of every kind, including but
not limited to all appraisal costs, reasonable attorneys’ fees, court costs, and
expenses of every kind, incurred by Lender in connection with such collection or
the protection or enforcement of any or all of the security for this Note,
whether or not any lawsuit is filed with respect thereto.

 



8 

 

 

11.       Waiver. Borrower, and each guarantor and endorser hereon waives grace,
notice, notice of intent to accelerate, notice of default, protest, demand,
presentment for payment and diligence in the collection of this Note, and in the
filing of suit hereon, and agrees that his or its liability and the liability of
his or its heirs, beneficiaries, successors and assigns for the payment hereof
shall not be affected or impaired by any release or change in the security or by
any increase, modification, renewal or extension of the indebtedness or its mode
and time of payment. It is specifically agreed by the undersigned that the
Lender shall have the right at all times to decline to make any such release or
change in any security given to secure the payment hereof and to decline to make
any such increase, modification, renewal or extension of the indebtedness or its
mode and time of payment.

 

12.       Notices. All notices or other communications required or permitted
hereunder shall be delivered in the manner set forth in the Credit Agreement.

 

13.       Application of Payments. All payments on account of the indebtedness
evidencing the Note shall first be applied to late charges and costs and fees
incurred by Lender in enforcing its rights hereunder or under the Security
Agreement and the other Loan Documents, second to accrued interest on the unpaid
principal balance, and third to reduce unpaid principal in inverse chronological
order of maturity.

 

14.       BillPayer Service. Any payments and other amounts owing under this
Note shall be initiated by Lender in accordance with the terms of this Note from
Borrower’s account through Auto BillPayer (or Lender’s then current automated
billing paying service) (“BillPayer Service”). Borrower hereby authorizes Lender
to initiate such payments from Borrower’s primary depository account with
Lender. Borrower acknowledges and agrees that use of the BillPayer Service shall
be governed by the then current standard terms and conditions thereof, and
Borrower hereby acknowledges receipt of such Terms and Conditions as in effect
on the date hereof. Borrower further acknowledges and agrees to maintain
payments hereunder through the BillPayer Service throughout the term of this
Note (to the extent Lender and its affiliates continue to provide such service).
If the BillPayer Service is cancelled at any time, Borrower may be required to
pay Lender the then current amount of the difference between Lender’s customary
Note processing fee and the discounted Note processing fee received by Borrower
in consideration of its use of the BillPayer Service.

 

15.       Miscellaneous.

 

A.       The headings of the paragraphs of this Note are inserted for
convenience only and shall not be deemed to constitute a part hereof.

 



9 

 

 

B.       All payments under this Note shall be payable in lawful money of the
United States which shall be legal tender for public and private debts at the
time of payment; provided that a check will be deemed sufficient payment so long
as it clears when presented for payment. Each payment of principal or interest
under this Note shall be paid not later than 2:00 P.M. Eastern Time on the date
due therefor and funds received after that hour shall be deemed to have been
received by Lender on the following Business Day. If any payment of principal,
interest or any other amount due under this Note shall become due on a day which
is not a Business Day, the due date for such payment shall be automatically
extended to the next succeeding Business Day, and, in the case of a principal
payment, such extension of time shall be included in computing interest on such
principal. If an Event of Default has occurred and remains uncured, Lender is
hereby authorized to charge any account of Borrower maintained with Lender for
each payment of principal, interest and other amounts due under this Note, when
each such payment becomes due. All amounts payable under this Note and the other
Loan Documents shall be paid by Borrower without offset or other reduction.

 

C.       The obligations and liabilities under this Note of Borrower shall be
binding upon and enforceable against Borrower and its heirs, legatees, legal
representatives, successors and assigns. This Note shall inure to the benefit of
and may be enforced by Lender, its successors and assigns.

 

D.       If any provision of this Note or any payments pursuant to the terms
hereof shall be invalid or unenforceable to any extent, the remainder of this
Note and any other payments hereunder shall not be affected thereby and shall be
enforceable to the greatest extent permitted by law.

 

E.       If this Note is executed by more than one party, the obligations and
liabilities of each Borrower under this Note shall be joint and several and
shall be binding upon and enforceable against each Borrower and their respective
successors and assigns.

 

F.       Lender may at any time assign its rights in this Note and the Loan
Documents, or any part thereof and transfer its rights in any or all of the
collateral, and Lender thereafter shall be relieved from all liability with
respect to such collateral. In addition, the Lender may at any time sell one or
more participations in the Note. Borrower may not assign its interest in this
Note, or any other agreement with Lender or any portion thereof, either
voluntarily or by operation of law, without the prior written consent of Lender.

 

G.       Time is of the essence of this Note and of each and every provision
hereof.

 

H.       This Note, together with the other Loan Documents, sets forth all of
the covenants, promises, agreements, conditions and understandings of the
parties relating to the subject matter of this Note, and there are no covenants,
promises, agreements, conditions or understandings, either oral or written
between them relating to the subject matter of this Note or other than as are
set forth herein and in the other Loan Documents. This Note and the other Loan
Documents supersede all prior written and oral commitments and agreements
relating to the Loan. Borrower acknowledges that it is executing this Note
without relying on any statements, representations or warranties, either oral or
written, that are not expressly set forth herein or in the other Loan Documents.

 



10 

 

 

I.       This Note and each provision hereof may be modified, amended, changed,
altered, waived, terminated or discharged only by a written instrument signed by
the party sought to be bound by such modification, amendment, change,
alteration, waiver, termination or discharge.

 

J.       Each party to this Note and the legal counsel to each party have
participated in the drafting of this Note, and accordingly the general rule of
construction to the effect that any ambiguities in a contract are to be resolved
against the party drafting the contract shall not be employed in the
construction and interpretation of this Note.

 

K.       Borrower certifies that the proceeds of this Loan are to be used for
business purposes.

 

16.       Choice of Laws. This Note shall be governed by and construed in
accordance with the laws of the State of Florida.

 

17.       JURY WAIVER. BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) BETWEEN OR AMONG BORROWER AND LENDER ARISING OUT OF OR IN ANY WAY
RELATED TO THIS NOTE, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP BETWEEN
BORROWER AND LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO
PROVIDE THE LOAN DESCRIBED HEREIN AND IN THE OTHER LOAN DOCUMENTS.

 

18.       JURISDICTION AND VENUE. BORROWER HEREBY AGREES THAT ALL ACTIONS OR
PROCEEDINGS INITIATED BY BORROWER AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
NOTE MAY BE LITIGATED IN COURTS HAVING SITUS IN HILLSBOROUGH COUNTY, FLORIDA,
HAMILTON COUNTY, OHIO, OR THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
DISTRICT OF FLORIDA OR, IF LENDER INITIATES SUCH ACTION, ANY COURT IN WHICH
LENDER SHALL INITIATE SUCH ACTION AND WHICH HAS JURISDICTION. BORROWER HEREBY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED BY LENDER IN ANY OF SUCH COURTS, AND HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT OR OTHER PROCESS OR PAPERS
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS
TO WHICH NOTICES ARE TO BE SENT PURSUANT TO THE SECURITY INSTRUMENT. BORROWER
WAIVES ANY CLAIM THAT HILLSBOROUGH COUNTY, FLORIDA, HAMILTON COUNTY, OHIO OR THE
MIDDLE DISTRICT OF FLORIDA IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED
ON LACK OF VENUE. SHOULD BORROWER, AFTER BEING SO SERVED, FAIL TO APPEAR OR
ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER
OF DAYS PRESCRIBED BY LAW AFTER THE MAILING THEREOF, BORROWER SHALL BE DEEMED IN
DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY LENDER AGAINST BORROWER
AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. THE
EXCLUSIVE CHOICE OF FORUM FOR BORROWER SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE ENFORCEMENT BY LENDER OF ANY JUDGMENT OBTAINED IN ANY
OTHER FORUM OR THE TAKING BY LENDER OF ANY ACTION TO ENFORCE THE SAME IN ANY
OTHER APPROPRIATE JURISDICTION, AND BORROWER HEREBY WAIVES THE RIGHT, IF ANY, TO
COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

 



11 

 

 

2.       Loan Fee. In consideration of Lender’s agreement to make the Loan,
Borrower shall pay to Lender a non-refundable processing fee in the amount of
Four Hundred and 00/100 Dollars ($400.00), which shall be due and payable in
full as a condition precedent to the first disbursement of proceeds under this
Note.

 

19.       Patriot Act. Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.

 

20.       Amendment and Restatement; Payment of Documentary Stamp and Intangible
Taxes.

 

A.       This Note renews, amends, replaces and supersedes that certain Amended
and Restated Revolving Promissory Note dated June 22, 2017 in the original
principal amount of One Million and No/100 Dollars ($1,000,000.00) executed by
Borrower in favor of Lender (the “Prior Note”). It is the intention of Lender
and Borrower that while this Note renews, amends, replaces and supersedes the
Prior Note, it is not in payment or satisfaction of the Prior Note, but rather
is the substitution of one evidence of debt for another without any intent to
extinguish the old.

 

B.       The Prior Note was made, executed and delivered outside the State of
Florida and is not secured by a mortgage on Florida real property. No
documentary stamp taxes were due in connection with the execution or delivery of
the Prior Note. This Note has been made, executed and delivered outside the
State of Florida and is not secured by a mortgage on Florida real property. No
documentary stamp taxes are required pursuant to §201.09, Florida Statutes, and
Rule 12B-4.054, Florida Administrative Code.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 

12 

 

IN WITNESS WHEREOF, Borrower has executed, sealed and delivered this Note as of
the Effective Date.

 



  BORROWER:           JETPAY PAYMENT SERVICES, FL, LLC, a
Delaware limited liability company               By: JetPay Corporation, its
sole member                 By: /s/ Gregory M. Krzemien       Name: Gregory M.
Krzemien       Its: Chief Financial Officer  



 

 

 

 



Signature Page to $1,000,000.00 Amended and Restated Revolving Promissory Note





 

